                  Case 1:20-cv-02506-LGS Document 46 Filed 12/11/20 Page 1 of 2


                  C LIFTON B UDD & D E M ARIA , LLP
                                            ATTORNEYS AT LAW

THE EMPIRE STATE BUILDING                                                                           TEL (212) 687-7410
350 FIFTH AVENUE, 61ST FLOOR                                                                        FAX (212) 687-3285
NEW YORK, NY 10118                                                                                  www.cbdm.com

       IAN-PAUL A. POULOS
       ASSOCIATE
       E-MAIL: IAPOULOS@CBDM.COM




                                                     December 10, 2020
       VIA ECF
       Hon. Lorna G. Schofield
       United States District Judge
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

               Re:      Screen v. Quality Protection Services, Inc. et al
                        1:20-cv-02506-LGS

       Dear Judge Schofield:
               This firm represents the Defendants in the above-referenced action. We write with
       Plaintiff’s consent to clarify whether Plaintiff’s deposition shall proceed on December 15 even if
       the New York City Fire Department (“FDNY”) has not yet responded to the Court’s So-Ordered
       subpoena. Given the timing, prior orders, the pending subpoena from this Court, and the crucial
       information the FDNY may possess concerning this case, the Defendants respectfully request that
       this Court permit depositions to be rescheduled if the FDNY has not responded by 10:00 a.m. on
       December 14, 2020.
               On November 17, 2020, this Court ordered that the parties provide “dates certain for
       depositions of all fact witnesses.” See ECF Doc. 39. In choosing their dates, the parties also
       indicated that some paper discovery was outstanding. At Plaintiff’s request, the parties agreed, and
       the Court ordered, that Defendants “produce any documents obtained through the use of…
       authorizations to Plaintiff, prior to Defendants’ deposition of Plaintiff.” ECF Doc. 42.
               Defendants served attorney-signed subpoenas, together with Plaintiff’s executed
       authorizations, on the FDNY and the New York State Department of Labor (“NY DOL”) as
       indicated in their December 7 letter. See ECF Doc. 43. Because neither agency had responded at
       the time, the Court issued subpoenas to compel their response by December 14 at 10:00 a.m. See
       ECF Doc. 44. Since that time, the NY DOL provided responsive information, which Defendants
       produced yesterday evening, on December 9, 2020. But the FDNY has not yet responded.
               The parties expect that the FDNY will produce information about Plaintiff’s certifications
       that is crucial to the case because the Defendants assert that Plaintiff did not maintain the
       certifications required for her position. For this reason, the Defendants write to clarify whether
          Case 1:20-cv-02506-LGS Document 46 Filed 12/11/20 Page 2 of 2

C L IF TO N B U DD & D E M A RI A ,   LLP

Page 2
December 10, 2020


they must proceed with Plaintiff’s deposition on December 15 even if the FDNY has not responded
to the Court’s subpoena by December 14, 2020, at 10:00 a.m. Because fact discovery closes on
February 2, 2021, no other scheduled dates will be affected should the Court grant this motion.
        Thank you for Your Honor’s time and consideration.
                                             Respectfully submitted,
                                             CLIFTON BUDD & DeMARIA, LLP
                                             Attorneys for the Defendants

                                             By:___/s/Ian-Paul A. Poulos_________________
                                                   Arthur J. Robb
                                                   Ian-Paul A. Poulos

CC:     Counsel of Record (via ECF)


The dates of depositions may be changed by written consent of the parties,
without application to the Court, provided that all fact discovery is completed
by February 2, 2021. The Clerk of Court is respectfully directed to close the
motion at Docket No. 45.

So Ordered.

Dated: December 11, 2020
       New York, New York
